{¶ 25} Because I believe the factual record in this case is insufficient to properly resolve the question, I concur in the judgment of the main opinion to remand this matter for further proceedings
 {¶ 26} Many of the facts presented in this case are essentially undisputed. However, "even if the underlying evidence is undisputed, a court may nevertheless be warranted in holding that a genuine issue of fact is presented" and should be resolved by the trier of fact. Duke v.Sanymetal Products Co. (1972), 31 Ohio App.2d 78, 81. The facts presented by the affidavits of the parties present a picture that is distinctly incomplete and create a genuine issue as to whether Ms. Bowman was a harborer of the dog. See id. A proper resolution of this matter, in my view, requires the presentation and consideration of additional facts.